Citation Nr: 1234628	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from March 1971 to March 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board subsequently remanded the case in September 2011 for further notification, evidentiary development, and adjudication.  (The Veteran and his mother testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.)

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board acknowledges that under applicable criteria, TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Board notes that the Veteran is service connected for PTSD, rated as 50 percent disabling; diabetes mellitus with retinopathy, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated as 30 percent disabling; peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and diabetic dermopathy and erectile dysfunction, each rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 90 percent.  See 38 C.F.R. § 4.25 (2011). 

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work. 

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from the VA San Diego Healthcare System, as well as VA examinations provided to the Veteran and the testimony of the Veteran and his mother.  In an April 2006 VA psychiatric treatment record, the Veteran reported to his treating psychiatrist that he was unemployed because he had voluntarily taken a year off from his job to "work on health/dependence issues."  Similarly, the Veteran stated at an August 2006 VA psychiatric examination that he was unemployed secondary to substance abuse issues.  However, records from the Veteran's application for SSA benefits reflect that he reported having lost his job in 2005 because the company he worked for had been sold and had laid him off.  He reported to his VA psychiatric treatment provider in January 2006 that he kept losing jobs due to his ongoing PTSD-related anger problems but told a different VA physician in August 2007 that he was unable to work due to his "numerous medical appointments."  At a VA examination conducted in May 2007, the Veteran reported being unemployed due to problems with his feet and lower extremities due to complications from diabetes, as well as ongoing pain in his low back.  At VA examinations conducted in July and December 2008, the Veteran was found not to be unemployable due to, separately, his diabetes-related eye problems, his PTSD, and his diabetes mellitus with associated peripheral neuropathy of the upper and lower extremities.  In particular, the Board notes that the December 2008 VA general medical examiner found the Veteran to be unable to work due primarily to non-service-connected back pain.  However, the Veteran has stated to VA on multiple occasions, including at his April 2011 hearing, that he is unable to work due to his PTSD and his complications from diabetes, in particular the peripheral neuropathy in his hands and feet.  

Pursuant to the Board's September 2011 remand, the Veteran again underwent VA examinations in October 2011.  At an ophthalmological examination, the Veteran was found to have no diabetic retinopathy.  He also underwent a VA psychiatric examination in October 2011; at that time, he was found to have "significant symptoms" of diabetes mellitus and other physical disorders, to which the examiner attributed his unemployability.  However, the Veteran was noted to experience occupational and social impairment with reduced reliability and productivity due to his service-connected PTSD.  The Veteran also underwent a general medical examination in October 2011; at that time, the examiner noted the Veteran's service-connected diabetes and peripheral neuropathy, as well as diabetic dermopathy and erectile dysfunction.  He opined that these service-connected physical disorders had a "mild-to-moderate impact" on the Veteran's employability and that it was less likely than not that these disorders preclude substantial gainful employment.  Rather, the examiner opined that the primary reason the Veteran was unable to work was his non-service-connected back pain with radiculopathy, chronic lymphedema, and morbid obesity.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, although the October 2011 VA examiners conducted evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately, the Board notes that-despite clear instructions in the September 2011 remand-no VA examiner has yet made a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment.  That is, despite the directives in the September 2011 remand, no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.  This is so despite specific instructions to the AOJ in the September 2011 remand regarding the questions to be answered by the VA examiner.  Because no VA examiner has yet provided a medical opinion concerning the Veteran's employability as impacted by all of his service-connected abilities considered together, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

Thus, the Veteran must be scheduled for a single VA examination by a psychiatrist, and the examiner requested to conduct both physical and psychiatric examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, when considered together and without consideration of any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination by a psychiatrist and advised by the AOJ that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of all of the Veteran's service-connected disabilities, both physical and psychiatric.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that all of the Veteran's service-connected disorders-PTSD, diabetes mellitus with retinopathy, peripheral neuropathy of the bilateral upper and lower extremities, diabetic dermopathy, and erectile dysfunction-combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  The examiner must provide a thorough explanation for the opinion, addressing both the Veteran's physical and psychiatric service-connected disorders in the context of the discussion of employability.

2.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

